DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings have been amended to overcome the objections set forth prior. These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyke, et al. (US Patent 10869701 B2) (hereon referred to as Van Dyke) in view of McCombs-Stearns et al. (US 20160058484 A1) (hereon referred to as McCombs), and further in view of Wagner et al. (US 6719759 B2) (hereon referred to as Wagner).
Van Dyke teaches an internal fixation ankle support system comprising: 

a second elongated fastener (10) configured to be inserted into bone and having a length that is sufficient to extend into a calcaneus, a talus, and optionally a tibia of a patient when implanted (see fig 9a); 
and a third elongated fastener (55) configured to be inserted into bone and having a length that is sufficient to extend between and into a talus and at least one of a cuboid or a cuneiform of a patient when implanted (see fig. 9c and Col. 5, ln. 48-54, also see variation in the angulation of fastener 53 through opening 22 in Col. 5, ln. 31-42),
wherein the second elongated fastener comprises a first hole (22) configured to receive the first elongated fastener along a first axis, whereby the first elongated fastener extending through the first hole (22) is intersecting the second elongated fastener (10),
wherein the second elongated fastener comprises (10) a second hole (26) configured to receive the third elongated fastener (55) along a second axis, whereby the third elongated fastener extending through the second hole is intersecting the second elongated fastener (claims 1 and 5),
further comprising: 
a fourth elongated fastener (57) configured to be inserted into bone and having a length that is sufficient to extend between and into a talus and at least one of a cuboid or a cuneiform of a patient when implanted (note the length of the fastener being sufficient to extend between a cuboid and talus, being up to 60mm long, see Col. 6, ll. 23-26);
wherein the second elongated fastener comprises a third hole (30) configured to receive the fourth elongated fastener along a third axis, whereby the fourth elongated fastener extending through the third hole is intersecting the second elongated fastener (10) (claims 2 and 5),
wherein the first elongated fastener (53) is at least 1.5 times the length of the third elongated fastener (55) or the fourth elongated fastener (57) and wherein the second elongated fastener (10) is claim 7),
wherein a transverse dimension of the second elongated fastener is greater than a transverse dimension of the first, third and fourth elongated fasteners, individually (see Fig. 9B) (since second elongate fastener comprises holes, which may accommodate the first and third elongated fasteners, the transversal dimension of the second fastener must be greater than that of the first or third fasteners) (claim 9),

    PNG
    media_image1.png
    695
    597
    media_image1.png
    Greyscale

wherein a transverse dimension of the first elongated fastener (taken at the head of the fastener) is greater than a transverse dimension of the third elongated fastener (taken at the shaft of the fastener) or fourth elongated fastener (note the sizes at the base and the head of the fasteners, also see diagram above) (claim 10),
claim 11),
wherein one or more of the second axis and the third axis is perpendicular or oblique relative to the longitudinal axis of the second elongated fastener (see Fig. 9B) (claim 12),
further comprising one or more of: the first axis being skew relative to the second axis, the first axis being skew relative to the third axis, or the second axis being skew relative to the third axis (see Figs. 9B-C) (claim 13),
wherein the first end of the second elongate fastener (10) is tapered (first end is interpreted to be the end distal from the bottom of the foot) (see Fig. 10A and Col. 5, especially ln. 15-26) (claim 15),
wherein the second hole (26) and the third hole (30) are located between the second end of the second elongated fastener (10) and the first hole (22) (second end is interpreted to be the end proximal to the bottom of the foot) (claim 16),
wherein the second elongated fastener further comprises a fourth hole (14) that is located between the first end and the first hole (22) (claim 17),
wherein the second elongated fastener further comprises a first slot (16) (see Col. 5, ln. 27-31) that is located between the fourth hole (14) and the first hole (22) (claim 18),
wherein the second elongated fastener further comprises a second slot (20) (see Col. 5, ln. 27-31) that is located between the first slot (16) and the first hole (22) (claim 19),
wherein the second elongate fastener (10) comprises a longitudinal bore (36) having an internal thread (34) and being accessible at the second end (near third hole) and a compression screw (see Col. 7, ln. 18-61 for description of CoreLock™ technology (the ‘031 patent), which is incorporated by reference into the ‘701 patent) (see CoreLock™ technology, US Patent 9,308,031, Para. 27 ln. 9-11 and fig 45) configured to be inserted into the longitudinal bore to move the first, second, and third elongate claim 20), 
however fails to teach the first fastener having a length that is sufficient to extend between and into a talus and a first metatarsal of a patient when implanted, wherein one of the first elongated fastener member and third elongated fastener member is configured for polyaxial coupling in fixed relation to the second elongated fastener (claim 1), wherein the first elongated fastener member, third elongated fastener member or fourth elongated fastener member is configured for polyaxial coupling to couple in fixed relation to the second elongated fastener at an angle selected from a plurality of angles by a surgeon (claim 5), wherein the second elongated fastener is longer than the first elongated fastener (claim 6).
McCombs teaches a bone fixator intended to stabilize the metatarsal (see Fig, 8) with a length sufficient to extend from the talus into the metatarsal bone. This is beneficial in operations requiring fusion as far down the foot as the first metatarsal, and may be an advantageous alternative to using plates on the outside of the bone (see Para. [0004]). Also note that Van Dyke suggests the use of alternative configurations and screw sizes (see Col. 14, ll. 5-17). McCombs also teaches a second elongated fixator extending from part of the talus to the first metatarsal (see Para. [0009]), which would result in it being shorter than the second elongated fastener as taught by Van Dyke, as this fastener is sufficient to extend from the calcaneus, through the talus and the tibia (see Col. 11, ll. 26-37 of Van Dyke).
Wagner teaches an implant (see Fig. 1) with screw openings (4A) that are configured to accept screws at a variety of angles (see Col. 4, ll. 53-57). This would allow for the implant to be used in a greater variety of situations (see Col. 2, ll. 5-10).
It would be obvious to one of ordinary skill in the art before the time of the claimed invention to modify the length of the first screw 53 of Van Dyke to be longer as taught by McCombs so that the screw claim 1), as this would allow for fusion of the bones from the talus to the first metatarsal (see para. [0004]). This modification would result in the second elongate fastener disclosed by Van Dyke being longer than the first (claim 6), as explained above. It would furthermore be obvious to modify the openings of Van Dyke to be tapered as taught by Wagner (claims 1 and 5), as this would allow for screws to be inserted at a greater variety of angles which may be applicable to a wider range of operations.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyke in view of McCombs further in view of Wagner as applied to claims 1 and 2 above, and further in view of Peterson, et al. (US 20180263669 A1) (hereon referred to as Peterson).
Van Dyke teaches an internal fixation ankle support system comprising a first elongated fastener, a second elongated fastener (10), and a third elongated fastener (55) configured to be inserted into bone, wherein the second elongated fastener further comprises holes configured to receive the first and third elongated fasteners, however fails to teach the first elongated fastener comprising an outer elongated body with a longitudinal bore and a reinforcing member configured to be inserted in the bore, wherein the reinforcing member has a higher elastic modulus than that of the outer elongated body.
Peterson teaches the internal fixation ankle support system of claim 2, wherein the first or third elongated fastener comprises an outer elongated body (5600) comprising a longitudinal bore and an elongated reinforcing member (5502) configured to be inserted into the longitudinal bore (see Figs. 55-58), and wherein the reinforcing member (5502) is composed of a material that has a higher elastic modulus than the outer elongated body. [Para. [0474], ln. 15-18 and Para. [0475], ln. 5-21) (the composition of the first elongated fastener is being examined). Also see Para. [0004], wherein Peterson discloses that having an internal reinforcing member may create a compression force, improving fusion and dynamic stress distribution in the bone.
.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.J.L./Examiner, Art Unit 3773               


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773